DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “three steps” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the step assembly can have one step and then be at a “different height than each of the other […] steps.” For examination purposes, the step assembly in claim 14 must have two or more steps. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipski (US 7,661,693).
Regarding claim 1, Lipski discloses a vehicle step assembly comprising; a base arm (20) having a size and configuration to fit within a hitch or connection point on a vehicle, the base arm having a release pin (at 26) to removably secure the step assembly to the hitch point; a sliding base (60) attached to the base arm; a support arm (40) movably connected to the sliding base, the support arm movable around an "X" axis and from a first position to a second position; and a step portion (58) attached to the support arm and operable from a storage position to a use position. See Figs. 1-9. 
Regarding claim 2, the support arm first position is 90-degrees distant from the support arm second position. See Figs. 1-10. 
Regarding claim 3, the support arm first position is parallel to a vehicle body. See Figs. 1-10.
Regarding claim 4, the support arm second position is perpendicular to a vehicle body. See Figs. 1-10.
Regarding claim 5, the step portion includes first (left side, 58) and second (right side, 58) steps. See Fig. 2. 
Regarding claim 6, each of the first and second steps has a textured or gripping surface. See Fig. 2. 
Regarding claim 7, the step portion is a geometric shape. See Fig. 1. 
Regarding claim 8, an upper surface of the step portion is positioned at a level equal to or above a surface of the support arm. See Fig. 1. 
Regarding claim 11, the vehicle is selected from one of a pickup truck, SUV, ATV, sedan, station wagon or a trailer. See Fig. 1. 
Regarding claim 12, Lipski discloses a tailgate step assembly, comprising; a vehicle having a tailgate operable from a first closed position to a second open position, the tailgate providing access to a cargo area (col. 1, ll. 14-25); a bumper (Fig. 2) disposed beneath the tailgate and having a receiver hitch (12) secured thereto such that the receiver hitch does not interfere with the operation of the tailgate; a first arm (20) having a first length and sized and configured to be secure to the receiver hitch; a second arm (40)  having a second length longer than the first length of the first arm, the second arm hingedly connected to the first arm by a sliding plate (60); a release pin (76) securing the second arm to the first arm, the release pin allowing the first arm and second arm to pivot relative to one another; and a step assembly (58) including at least one step connected to the second arm opposite an end from the first arm, the at least one step being on the second arm. See Figs. 1-10. 
Regarding claims 13, 15 and 16, Lipski sufficiently discloses the claimed invention. See Figs. 1-10. 
Regarding claim 17, Lipski discloses a method for using a vehicle step assembly, comprising the steps of; supplying a vehicle with a receiver portion fixedly connected to the vehicle; providing a vehicle step assembly, the vehicle step assembly including a first support arm, a second support arm pivotably connected to the first support arm and a step assembly connected to the second support arm; inserting the vehicle step assembly into the receiver portion of the vehicle; rotating the second support arm from the first support arm from a non-use position to a use position; and actuating the step assembly to facility ingress or egress into the vehicle. See Abstract and Figs. 1-10. 
Regarding claims 18-20, Lipski sufficiently discloses the claimed invention. See Figs. 1-10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipski as applied above in further view of Mendoza (US 9,266,476).
Regarding claims 9, 10 and 14, Lipski does not disclose the step as claimed. Mendoza, which is drawn to a vehicle step, discloses a second step (32) positioned below a level of the support arm, wherein first (30) and second (32) steps when in a use position, are offset laterally from one another to create a stepped configuration, and wherein the step assembly has two or three steps and each successive step is at a different height than each of the other one, two or three steps. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a second step, as disclosed by Mendoza, on the device of Lipski in order to aid in stepping/moving the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734